 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCity Service Insulation Company and David Winkel-man and Thomas Mino. Case 7-CA-19520April 25, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 30, 1982, Administrative LawJudge Walter H. Maloney, Jr., issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,1and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, City ServiceInsulation Company, Southfield, Michigan, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,except that the attached notice is substituted forthat of the Administrative Law Judge.Member Hunter adopts the Administrative Law Judge's finding thatdeferral is inappropriate here. In so doing, he finds it unnecessary, inview of the other factors noted by the Administrative Law Judge, to passon whether deferral is inappropriate solely because a grievance is re-solved by the parties short of arbitration or because an arbitrator's awardis not in writing.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any union266 NLRB No. 121To bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT threaten employees with dis-charge if they insist that we comply with theterms and conditions set forth in their collec-tive-bargaining agreement.WE WILL NOT interrogate employees andimpliedly threaten them with reprisal if theyrefuse to give a statement concerning mattersinvolved in a pending unfair labor practicecharge.WE WILL NOT discourage membership in oractivities on behalf of Carpenters' DistrictCouncil, Detroit and Vicinity, United Brother-hood of Carpenters and Joiners of America,AFL-CIO, or any other labor organization byreducing the working hours of employees,laying off or discharging employees, or other-wise discriminating against them in their hireor tenure of employment.WE WILL NOT by any other means interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed them by Section 7 ofthe Act.WE WILL offer Thomas Mino and DavidWinkelman immediate and full reinstatementto their former positions or, if those positionsno longer exist, to substantially equivalent po-sitions, without prejudice to their seniority orany other rights and privileges previously en-joyed, and WE WILL make them whole for anyloss of pay or benefits which they may havesuffered by reason of the discrimination prac-ticed against them, with interest.WE WILL expunge from our files any refer-ence to the layoff or discharge of ThomasMino and David Winkelman and notify themin writing that this has been done and that evi-dence of these unlawful layoffs or dischargeswill not be used as a basis for future disciplineagainst them.CITY SERVICE INSULATION COMPANYDECISIONSTATEMENT OF THE CASEI. FINDINGS OF FACTWALTER H. MALONEY, JR., Administrative LawJudge: This case came on for hearing before me in De-654 CITY SERVICE INSULATION COMPANYtroit, Michigan, upon an unfair labor practice complaintissued by the Acting Regional Director for Region 7 andamended at the hearing,' which alleges that RespondentCity Service Insulation Company2violated Section8(aX1) and (3) of the Act. More particularly, the amend-ed complaint alleges that Respondent constructively dis-charged Charging Party Thomas Mino by reducing hishours to the point where Mino requested a layoff inorder to collect unemployment compensation, and that itdid so because Mino sought union assistance in enforcingthe terms of a collective-bargaining agreement to whichRespondent was a party. The amended complaint also al-leges that Respondent laid off Charging Party DavidWinkelman because Winkelman sought to enforce theterms of Respondent's collective-bargaining agreement.It goes on to allege that, after the reinstatement of Minoand Winkelman, pursuant to the terms of a grievance res-olution, Respondent again laid them off because of theirunion activities, that it told them it would be futile forthem to request reinstatement through the Union, threat-ened employees with loss of employment if they insistedon working under the terms and conditions of the collec-tive-bargaining agreement, and coercively obtained astatement from a union witness for possible use in anunfair labor practice investigation. Respondent denies theessence of these allegations, states that Mino and Winkel-man were laid off for lack of work and that, on one oc-casion, Mino was laid off at his own request. Respondentalso contends that the grievance resolution of the firstlayoffs is a bar to litigation in a Board proceeding andthat the joint settlement board deadlock of a grievancearising out of the second layoff also constitutes a bar tothe litigation of those layoffs. Upon these contentions theissues herein were joined. S11. THE UNFAIR LABOR PRACTICES ALLEGEDRespondent is a family-owned company which installsinsulation in homes and commercial buildings in the met-ropolitan Detroit area. In 1964, it designated the Michi-gan Carpentry Contractors Association, Inc., as its repre-sentative for collective bargaining with the Detroit Car-penters' District Council(herein sometimes called theUnion) and since that time it has been covered by aseries of multiemployer contracts between that Associ-ation and the Union. The contract in effect during theevents here at issue ran from June 1978 until May 1982X The principal docket entries in this case are as follows: A charge wasfiled by David Winkelman and Thomas Mino, individuals, against Re-spondent City Service Insulation Company on July 6, 1981; the complaintwas issued against Respondent on August 28, 1981; Respondent's answerwas filed October 2, 1981; a hearing was held in Detroit, Michigan, onMay 25-27, 1982; briefs were filed by the General Counsel and Respond-ent on or before July 6, 1982.s Respondent admits, and I find, that it is a Michigan corporationwhich maintains its principal place of business in Southfield, Michigan. Itis engaged in the metropolitan Detroit area in the business of installinginsulation in homes and commercial buildings. During the year endingJune 30, 1981, Respondent purchased directly from points and places lo-cated outside' the State of Michigan goods and materials valued in excessof $50,000. Accordingly, it is an employer within the meaning of Sec.2(2), (6), and (7) of the Act. Carpenters' District Council, Detroit and Vi-cinity, United Brotherhood of Carpenters and Joiners of America, AFL-CIO, is a labor organization within the meaning of Sec. 2(5) of the Act.I Errors in the transcript have been noted and corrected.and was amended in 1980 by a supplemental agreementwhich permitted compensation of insulators on a footagerather than an hourly basis in most circumstances.During the fall of 1980, Respondent employed about14 union represented insulators, including Foreman EmilLazar. For the most part its journeyman mechanics areassigned work on a daily basis. Late in the afternoon,they call Respondent's office to find out if there is workthe following day and, if so, the location to which theyshould report. If they fail to call and work is available,Respondent will normally call them. Following the 1980addendum to the contract, most mechanics worked atthe contract rate of 400 feet per hour on most jobs, al-though some particularly difficult jobs required that theybe paid a flat hourly rate, irrespective of production. Thedriver of the blower truck and perhaps one other em-ployee continued to be paid on an hourly basis. All con-cede that the construction business was slow in the fallof 1980 and in the winter and early spring of 1981, so itwas not unusual for an employee to work less than a full35-hour week during the period of time.Arnold Shenkman is Respondent's vice president andgeneral manager and is the son of Respondent's presi-dent, Jack Shenkman. On or about November 20, 1980,he requested blanket insulator Thomas Mino to drive thecompany truck from the shop to the Republic jobsite atEight Mile Road and Taft. It was understood that Minowould not be paid for his time in doing so. This was thefirst time such a request had been made to Mino. He re-fused. On the following day the materials were transport-ed to the jobsite by Foreman Lazar. While they wereworking, Lazar asked Mino if he knew that insulatorswere being required to hang 500 feet per hour on thatjob rather than the contract rate of 400 feet per hour.Mino said he was not aware of this development andasked Lazar if he were working at 500 feet per hour.Lazar said that he was doing so because he had thechoice either of working at 500 feet per hour or notworking. Mino said he would see about it and calledArnold Shenkman from the superintendent's trailer.When Mino asked Shenkman about hanging insulation at500 feet per hour, Shenkman said that he would have todo so because "all the guys are hanging it on apartmentsand condominiums." Mino told Shenkman that he wouldnot do so because the contract called for 400 feet perhour. Shenkman then told him that he might as well gohome because he was not going to give Mino the extrafootage.On the same evening, Respondent's other vice presi-dent, Sam Finkelstein, called Mino at his home. Hebegan the conversation by saying that he had heard fromArnold Shenkman that Mino would not hang insulationat 500 feet per hour, Mino said, "That's right. The con-tract calls for 400 feet an hour." Finkelstein said, "Itmakes no difference to me. You want to hang it or not?"When Mino said no, Finkelstein replied, "OK. Nothing."On the following day Mino was not sent out to any job.Instead, employees Bill Dixon and George Parker wereassigned to the project at Eight Mile Road and Taft.There is uncontradicted evidence in the record that it is655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's normal practice to assign insulators tocomplete the jobs they have started.Mino complained to his shop steward, Tony Motta,about being asked to drive the truck without compensa-tion and about being required to work at 500 feet perhour. Motta brought the matter to the attention ofEdward Malek, business agent for Local 95, a subordi-nate local of the Carpenters' District Council. As a resultof this prompting, Malek paid a visit on Finkelstein inthe company of Motta and complained to Finkelsteinthat he was paying Mino at the rate of 500 feet per hourin violation of the contract. Finkelstein denied that hehad asked Mino to work at 500 feet an hour and toldMalek that business was tight and he was having troublegetting work.On December 11, 1980, insulator David Winkelmanwas assigned to work on a house being constructed by abuilder named Norm Rosen at Middle Belt and LongLake Road. Some of the ceilings were 10 to 12 feet highand in some places even higher. He asked his workingpartner, insulator Ray Thornton, how Thornton expect-ed to be paid. Thornton replied he was expecting to bepaid at 500 feet an hour. Winkelman asked Thorntonwhether he thought the house looked like an "hourlyhouse."4On the same afternoon, Winkelman phoned ArnoldShenkman and asked Shenkman how he was going topay the job. Shenkman replied that it would be paid on afootage basis. Winkelman insisted that the house was an"hourly house" and that he wanted an hourly rate butonly for 6-1/2 hours that day. Shenkman replied that theCompany could not pay an hourly rate, only a footagerate. Winkelman then said to Shenkman, "Sorry youhave a problem. I left at 3 p.m. I only want 6-1/2. If youcheck the material and find 10 hours, you can keep theextra. If less, that's the way it goes." Shenkman then putFinkelstein on the phone. Finkelstein told Winkelmanthat all jobs were to be hung at 400 feet an hour and, ifWinkelman did not like it, he could look for another job.Winkelman was not assigned to work on that house thefollowing day, a Friday, nor was he assigned any workthe following Monday. The job in question was finishedby insulators Bill Dixon and George Parker.Winkelman complained about this treatment to shopsteward Motta who brought the matter to the attentionof Malek. Malek and Motta then visited the house inquestion and agreed with Winkelman's assessment thatthe house presented "unusual circumstances" warrantingan hourly rate. Malek then called Finkelstein and toldhim that he thought the house should be paid at anhourly rate. Finkelstein objected. Malek explained toFinkelstein the nature of the job and why, in his opinion,it warranted hourly payment. As the conversation con-cluded, Finkelstein acceded to Malek's request. Shenk-man phoned Winkelman on Wednesday, December 16,and informed him that he would be paid on an hourlybasis for the house in question. He also gave Winkelman4 The 1980 addendum to the contract which permitted payment on afootage basis also provided: "Any unusual circumstances such as stair-ways, studio ceilings, or conditions in excess of ordinary scaffold orladder-such work shall be excluded from the production rate as sched-uled above, although paid for by the hour."an assignment for the following day. Winkelman toldShenkman during this conversation that he wanted to bepaid for the time he missed the previous Friday andMonday when other mechanics were assigned to com-plete the house he had started. This request was eventu-ally denied.Both Winkelman and Mino assert that their workinghours declined appreciably after they registered thesecomplaints with the Union. There is little doubt that thisis true, but it is equally true that the total number ofhours worked by all of the Respondent's insulators alsodeclined. Excerpts from a chart of employee workinghours, attached to the General Counsel's brief, are as fol-lows:Week of198010/310/1010/1710/2410/3111/711/1411/2111/2712/512/1212/1912/2619811/21/91/161/231/302/62/132/202/273/63/133/203/274/34/104/17(fraction of hrs.Total omitted)Hrs.Winkel-Mino's mnman's321265310321357339247203236272246301164411591642312212171451702061491281291509215910628353535352635272828142021040700000012613780Respondent's insulators have found that, if theirweekly hours of work drop below 10, it is financially ad-vantageous to be laid off and to collect unemploymentcompensation. In the past Respondent has frequentlyhonored requests for layoffs so that the mechanic inquestion would be eligible to collect a weekly compensa-tion check. On January 19, 1981, Mino was working on656 CITY SERVICE INSULATION COMPANYthe blowing truck.5At the end of the day he spoke withFinkelstein. He told him that as long as employees weredriving the truck without pay and hanging insulation at500 feet an hour and as long as he was not getting muchwork, the Company might as well lay him off. Finkel-stein agreed and Mino was laid off on January 26.Winkelman received no assignments during the monthof January, despite the fact that he called the Companyabout once a week to get work. On February 2, hecalled Finkelstein to complain. Finkelstein asked Winkel-man if the latter was drawing unemployment compensa-tion. When Winkelman replied that he was, Finkelsteinasked, "Why don't you keep on collecting it?" Winkel-man asked if this remark meant that he was being laidoff. Finkelstein said that he was being laid off becausethere was not enough work. Winkelman asked why hewas the one being selected for layoff. Finkelstein repliedthat they were laying off two or three other insulators aswell. Winkelman pressed him for an answer to the ques-tion of how did he choose the ones to be laid off. Finkel-stein replied, "There's no seniority here. I lay off who Ifeel like laying off." In a second call to Finkelstein onthat day, Winkelman asked him who else was being laidoff. Finkelstein asked why he wanted to know, adding,"I don't have to give you any information I don't chooseto." Winkelman then asked for a written notice of layoffcontaining reasons.On February 16, 1981, Ralph P. Wood, administrativeassistant in the office of the Carpenters district council,notified Respondent that it was filing a grievance to pro-test an asserted violation of the current collective-bar-gaining agreement. It requested a meeting on March 6, atthe district council office for the purpose of resolvingthe grievance. The letter ended with the warning, "Fail-ure to comply with the above request will result in im-mediate shut down of all your work in this area."On February 17, Finkelstein sent Mino and Winkelmanidentical letters. They read that each had been laid offdue to lack of work.A grievance meeting was held as requested on March6. The Union asserted that the insulators had been askedto hang 500 feet of insulation an hour. Both Finkelsteinand Lazar denied that this was true. The Union alsocomplained about the failure of Respondent to payhourly rates for unusual or hourly jobs, asked that Minoand Winkelman be returned to work, and also asked thatRespondent equalize the weekly hours of work assignedto its insulators. At the conclusion of the meeting Re-spondent agreed to these requests. The only request it re-fused to grant was the Union's request that Mino andWinkelman be given backpay for the period of time theywere in layoff status. A day or two later, Mino and Win-kelman returned to work.* Most of the insulation installed by Respondent comes in rolls and isnailed, tacked, stapled, or otherwise affixed in sheets to the surface of abuilding. Spots which are hard to reach are often completed with bulkinsulation which is blown into crevices or recesses with a hose. Blowinginsulation is basically a two-man job. Holes are often drilled into an outerwall, a hose is inserted, and the insulation is then inserted by air pressuregenerated by Respondent's blowing truck. One insulator stays in thetruck and feeds insulation material into the hopper while the other oper-ates the hose and inserts it into the access holes or other recesses of thebuilding.On or about March 23, Finkelstein, Office ManagerElain Beresh and Union Representatives John Rogersand Edward Malek had a luncheon meeting at a HolidayInn to discuss conditions at the Company. The testimonyconcerning what was discussed at this meeting is in asharp conflict, even as to who originally requested thatthe meeting be held.6It is agreed that during the meet-ing they discussed the poor financial condition of theCompany and that they also discussed employeesBeaman, Winkelman, and Mino. I credit Malek's testimo-ny that they discussed the equalization of hours and thatFinkelstein said that work was getting to such a pointthat equalization meant that every insulator was gettingpractically nothing. I think it is clear that Finkelsteinwanted the Union's consent to the layoffs of Beaman,Mino, and Winkelman. As Beresh put it, they justwanted to lay off these men "till things picked up." Fin-kelstein complained that Winkelman did not like to workon the other side of town where he lived and also com-plained that Mino had drilled through a wall from out-side to inside, damaging the inside of a house to theextent that it cost Respondent money to repair the hole.I discredit Beresh's testimony that the Union agreed thatit would be permissible to lay off these three men andcredit Malek's testimony that there was not only noagreement to this effect but that Malek, in fact, threat-ened to take Respondent back to the grievance boardand charge it with harassing Mino and Winkelman anddiscriminating against them. Malek also reminded Finkel-stein that Respondent and the Union had an agreementthat Mino and Winkelman would be reinstated and thatthe hours of Respondent's employees would be equal-ized. As noted, infra, the filing of a second grievance isjust what the Union ultimately did.On or about March 24, Winkelman was installing insu-lation in a colonial style house on Salem Creek Drive.Winkelman felt that insulating the family room and thegarage ceiling warranted payment on an hourly ratherthan a footage basis, so he called Arnold Shenkman torequest hourly payment. He told Shenkman that it took1-1/2 hours to do 100 feet and that he wanted an extrahalf hour in his paycheck because of the difficulty hehad encountered. Shenkman said he would check withFinkelstein.When Winkelman received his paycheck, he noticedthat the requested half-hour payment was not included.He called Arnold Shenkman to inquire and was told thatFinkelstein had declined his request. At this point, Win-kelman complained to shop steward Motta and askedhim to contact Malek. Later, Motta reported back toWinkelman that Malek had intervened and that Winkel-man would receive the requested half-hour pay. In fact,Winkelman did receive this payment in his final pay-check.' Finkelstein did not testify in this proceeding, either as to the eventsof March 23, or as to any other matter, even though he was present inthe hearing room for part of the proceeding. Jack Shenkman did not tes-tify at all and Arnold Shenkman was examined only on a limited numberof matters. Under well-settled rules of evidence, I conclude that, hadthey testified on any of the factually disputed matters in this case, theirtestimony would have supported the General Counsel's case.657 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 10, 1981, Finkelstein sent identical memos toMino and Winkelman, advising them that, as of Friday,April 10, 1981, each would be laid off for lack of work.Beaman was also laid off. Shortly thereafter, the districtcouncil filed a second grievance claiming that Respond-ent was violating the agreement by discriminating againstemployees when they complain about contract viola-tions.Sometime during the month of April, George Mc-Donald, business agent for the district council, phonedFinkelstein to complain about the treatment of Mino andWinkelman. He reminded Finkelstein that an agreementhad been reached, that Mino and Winkelman would beput back to work, and that the hours of employeeswould be equalized. Finkelstein's reply was that Mc-Donald was not going to run his business and that hewas not going to rehire Mino and Winkleman. In anotherconversation, Finkelstein told Malek that he would closethe doors rather than take back either Mino or Winkel-man. He also told Mino he would not take him back re-gardless of what the Union did.Jack Shenkman and other managers of the Companyheld an employee meeting in May 1981. He told the em-ployees that other shops were hanging 500 feet of insula-tion per hour and that his shop would do the same ifnecessary. He said that he could not understand whyanyone would want to sit at home at 400 feet per hourrather than work at 500 feet per hour. He noted that theCompany had only one driver so employees would haveto drive the truck and load materials when necessary. Headded that if anyone did not like it he could leave. Healso stated that, if something was not done, employeeswould "end up like Dave Winkelman."A hearing on the Union's second grievance was heldby the joint settlement board on June 16, 1981. Theboard is composed of three union representatives andthree company representatives. Mino, Winkelman, andFinkelstein spoke to the panel. Finkelstein defended thelayoff, saying that the two men were laid off for lack ofwork. He also defended his action in requiring driversand warehousemen to load trucks. At the end of themeeting, the joint settlement board deadlocked, voting 3to 3 on a motion to find Respondent guilty.While Mino and Winkelman have not worked for Re-spondent since April 10, 1981, Beaman returned to workearly in May and has continued to work for Respondentfor the entire period of time for which there is recordevidence of employment. On June 15, Respondent placeda want ad in the Detroit News seeking insulators withblowing machine experience. In mid-September, Re-spondent hired insulator Dennis Crane, who workedabout 2 months for the Company. Crane received anaverage of about 30 hours of work a week during thistime.Early in September 1981, Motta had a conversationwith Jack Shenkman in Shenkman's office. Shenkmantold Motta that two employees, Bill Dixon and GeorgeParker, had gone to the board and had complained thatthey would be fired if they did not hang 500 feet anhour. Motta agreed with Shenkman that this was not so.Shortly thereafter, Beresh phoned Motta and asked himif he would sign an affidavit concerning the pendingcharge. She informed Motta that the paper would ac-company his paycheck and that he would sign it usingthe title "Shop Steward." Before obtaining the preparedaffidavit, Motta received a phone call from David Guns-berg, Respondent's attorney. Gunsberg told Motta thathe was investigating an unfair labor practice charge in-volving a layoff of employees who had refused to workfootage. He told Motta that he did not have to talk withhim if he did not want to do so. Gunsberg also toldMotta that he would like him to sign a statement con-cerning the events involved in the charge but that he didnot have to do so and no repercussions would take placeif he refused.Motta received a four-paragraph draft of an affidavitwith his paycheck. The affidavit, which is in evidence,was obviously drawn up by Gunsberg. It states thatMotta attended a company meeting in May and that atno time during the meeting did Jack Shenkman threatenemployees with loss of employment if they refused towork for less than the contract rate and that, during thecourse of the discussion, Shenkman did not refer to Minoor to Winkelman or discuss their layoffs. Motta took thedocument home, read it, signed it, and returned it to theoffice.C. Analysis and ConclusionsThe events in this case which occurred before January6, 1981, may not, by virtue of Section 10(b) of the Act,be relied on as the operative facts which constitute a vio-lation of the Act. However, such events may be utilizedif they "lay bare a putative unfair labor practice" ocur-ring within the limitation period. Machinists Local 1424,IAM v. NLRB, 362 U.S. 411, 417 (1960). For this reason,an examination of Respondent's treatment of Mino andWinkelman in the fall of 1980 is in order, since the Com-pany's behavior then provides a clear insight into thethings it did during the 10(b) period. This examination isgoverned by a principle, set forth in the cases cited bythe General Counsel and in many others as well,7thatthe pressing of grievances for asserted noncompliancewith a collective-bargaining agreement is concerted pro-tected activity and union activity, even if the grievanceis without merit. It is immaterial whether the grievanceis presented by the employee alone or with the concur-rence and assistance of a union representative.sIn November 1980, when first informed that he wouldbe required to work at a piecework rate which was 25percent below what the union contract required, Minorefused. He voiced his objection to Respondent's vicepresident and general manager, who told him to gohome because he was not going to be paid at the rate of400 feet per hour. On the same evening Finkelstein, Re-spondent's other vice president, made the same demandupon Mino and Mino refused a second time. Finkelstein'sreaction was the same as Shenkman's. Mino could eitherwork in violation of the contract or he would not work.When Mino persisted in his views, he was not assignedI Bedford Cut Stone Ca, 235 NLRB 629 (1978); Perrenou4 Inc, 236NLRB 804 (1978); Ungao Painting Corp., 229 NLRB 567 (1977).s Bunney Brothers Construction Ca, 139 NLRB 1516 (1962); LaneTrenching, 247 NLRB 1314 (1980).658 CITY SERVICE INSULATION COMPANYto go to work the following day, although work wasavailable and others were sent to do it.Mino also sought union assistance in pressing a griev-ance with Respondent about being asked to load anddrive the company truck for no compensation. While theUnion's effort on Mino's behalf was successful in anarrow or technical sense, Mino paid a price in lostwork assignments for this effort.The same experience befell Winkelman. He called Re-spondent and insisted that the house on which he wasworking be paid at an hourly rate rather than on footagebasis. He argued that "unusual circumstances" within themeaning of the union contract justified his request. Therequest was denied by Arnold Shenkman with the rejoin-der that the Company could only pay a footage rate. An-other similar complaint to Finkelstein brought the replythat, if Winkelman did not want to work on a footagebasis, he could go elsewhere. As in Mino's case, Winkel-man was not employed on the following day to finish thejob, although there was work available. Winkelmansought and received union assistance in pressing hisgrievance. As in Mino's case, the Union was successfulin a narrow or technical sense in obtaining relief. How-ever, Winkelman also paid a price in lost job opportuni-ties which, I conclude, was causally connected to his in-sistence that Respondent abide by the terms and condi-tions of its collective-bargaining agreement.These actions on the part of Respondent clearly showanimus against Mino and Winkelman, and, by necessaryinference, against anyone else on its staff who had the te-merity to insist that Respondent observe the terms andconditions of the agreement it had signed. These actsalso evidence a punitive disposition on the part of Re-spondent which surfaced again in later actions which arenot time barred from consideration.There is no factual dispute that, on or about January19, 1981, a date well within the 10(b) period, Mino askedto be laid off because he was not receiving enough hoursof work from Respondent to make it worth his while ashe could make more money drawing unemploymentcompensation. Notwithstanding the fact that Mino re-quested to be laid off, the General Counsel argues thatthis termination was, in fact, a constructive dischargewhich was the product of a situation generated by Re-spondent to achieve just this result. Terminations whichtake place under such circumstances are as much a viola-tion of the Act as if the discharge were the act of theemployer. Jack Hodge Transport, 227 NLRB 1482 (1977);Chateau de Ville, 233 NLRB 1161 (1977); Sav-Mor FoodCenters, 234 NLRB 775 (1978).The evidence bearing on this contention is sharply de-batable. As noted, supra, Mino received only 7 hours ofwork during January. Respondent counters with thefully supported but general argument that business wasbad. In examining the facts underlying these contentions,we are faced with the 'necessity of evaluating a closequestion of degree. This evaluation is necessarily affectedby the animus, discussed above, which Respondent boretoward Mino because of his earlier insistence upon com-pliance with the contract terms. Record evidence indi-cates that Mino not only received a paltry amount ofwork during January but that the amount he receivedwas less than what was given to any of Respondent'sother employees except Winkelman and a third employ-ee, Charles Sloney. During this slow period, eight em-ployees received not only more work but considerablymore work than Mino did. It is clear that Mino would bein a better position to support his wife and her six chil-dren on unemployment compensation than on the wageshe received from Respondent in January 1981. This dis-parity in apportioning work, later the subject of a uniongrievance, and the fact that two of the three employeeswho suffered most from this disparity were "strict con-structionists" of the collective-bargaining agreement, sug-gest that Respondent was retaliating against them fortheir earlier insistence on payment under the terms of thecontract. Accordingly, I conclude that Mino was con-structively laid off for engaging in union activities and inprotected concerted activities in violation of Section8(aXl) and (3) of the Act, and the fact that Mino re-quested the layoff was simply the product of a largerdesign according to which Respondent sought to placeMino in the financially untenable position where he hadno other alternative.Respondent's treatment of Winkelman was even moredrastic. He received no work assignments at all in Janu-ary. Instead of offering to resign, he protested the treat-ment. The response to his protest was a suggestion onthe part of the employer that he continue to collect un-employment compensation. When he pressed Finkelsteinfor an answer, the latter admitted that Winkelman wasbeing laid off. In a delayed reply to Winkelman'sdemand for a written notice, Respondent stated in writ-ing that the reason for the layoff was a lack of work.Winkelman also questioned Respondent's method ofselection of employees for layoff. Finkelstein's reply wasabrupt. He told Winkelman that there was no contractualseniority at the Company so he was free to lay off whomhe chose. The latter statement is only partly true. Senior-ity is a right conferred by contract and, in the absence ofagreement, no job protection stemming solely fromlength of service exists.9While Finkelstein was contrac-tually free to ignore seniority in selecting employees forlayoff, the question then arises: If seniority was not beingfollowed, then what was? Finkelstein did not take thestand and say. At least with respect to the first layoff, nojustification for the selection of Winkelman can be foundin the record. In light of the animus which marked Re-spondent's attitude toward Winkelman, I conclude that,on February 2, 1981, Respondent laid off Winkelman be-cause of his union activities and his concerted protectedactivities in violation of Section 8(aXl) and (3) of theAct.Implicit in this conclusion is the separate conclusionthat, on and after January 6, 1981, the beginning of the10(b) period, Respondent reduced the hours assigned toMino and Winkelman because of their concerted protect-ed activities and union activities. This action violatesSection 8(aXl) and (3) of the Act, quite apart from thelayoffs which ensued as a result of his decision.9 Winkelman was hired by Respondent on January 27, 1969, and hadlonger service than all but four of Respondent's insulators.659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union grieved the layoffs of Winkleman andMino and obtained their reinstatement, although withoutany backpay. Both men went back to work and were ter-minated again on April 10, 1981. In its notificationmemos to both men, dated April 10, Respondent assertedthat they were laid off. However, in the 14 monthswhich elapsed between the date of the layoff and thedate of the hearing in this case, neither man has workedfor Respondent. Finkelstein admitted to Malek that hewould close up the Company before he would take themback. During this interim, the Company recalledBeaman, advertised in the paper for new insulators, andhired another insulator who has since left its employ.These developments make it crystal clear that Mino andWinkelman were not merely laid off on April 10. Theywere permanently separated from Respondent's comple-ment of employees. Respondent's assertion that theywere laid off is a fiction. Under well-settled precedent,the giving of a false reason for a termination is, in and ofitself, some evidence of discriminatory intent.Before the case was considered by the joint settlementboard, Union Representative McDonald spoke with Fin-kelstein concerning the discharge. McDonald protestedRespondent's action, claiming that there had been anagreement that Mino and Winkleman be reinstated. Fin-kelstein's reply was that he was not going to take Minoand Winkleman back, regardless of what the Union did.He made essentially the same statement to Mino. I con-strue Finkelstein's remarks simply as a rejection of theUnion's effort to adjust a grievance at a level lower thanthe joint settlement board and not as a violation of Sec-tion 8(aX1) of the Act. Accordingly, so much of theamended complaint which alleges that these remarksconstitute an unfair labor practice should be dismissed.Respondent asserts that the Union actually agreed thatMino, Winkelman, and Beaman might properly be select-ed for a layoff which the Company was contemplatingowing to its distressed economic condition. At first blushthis assertion is difficult to believe, since the Union hadjust prevailed in a grievance adjustment which securedtheir reinstatement. When it is made in the face of a cor-roborated union denial and the prompt filing of a griev-ance following the terminations, the assertion becomesquite incredible. Mino was ostensibly selected for layoffbecause his wife had supplemental earnings and also be-cause he had damaged the wall of a customer's housesometime previously and had cost the Company $600 inrepairs. Moreover, the claim was made that Mino refusedto work on the blowing machine. Winkelman was, asser-tedly, selected because he did not like to work on theopposite side of the city of Detroit from the locality inwhich he made his home and because he called infre-quently to request work assignments. Using an accidentwhich occurred 6 months before to justify a secondlayoff has the clear ring of pretext. I credit Mino's testi-mony that he never refused to work on the blowing ma-chine and it is clear that he did work on the blowing ma-chine from time to time. The fact that Mrs. Mino drewsurvivor's benefits from social security for some of herchildren by a previous marriage is irrelevant to Mino'sjob performance. Winkelman's wife had no income, yetthis fact did not immunize Winkelman for layoff. As forthe fact that Mino requested a layoff in January in orderto draw unemployment benefits, this can hardly be reliedon as the basis for a layoff selection since it was an ele-ment in an illegal plan to remove Mino from the payroll.With respect to Winkelman, I credit his testimony thathe never refused work. The second asserted reason is, Ibelieve, irrelevant and pretextual, in that it was not onlythe practice for employees to call in for work but for theCompany itself to phone employees to make assignmentswhen work was available. Accordingly, I conclude that,by discharging Thomas Mino and David Winkelman onApril 10, because they engaged in union activities andconcerted protected activities, Respondent herein violat-ed Section 8(aXl) and (3) of the Act.Respondent interposes the affirmative defense that theBoard should ignore the substantive issues involved bothin the initial layoffs and in the April 10 discharges be-cause each set of terminations was disposed of by griev-ances filed by the Union. It argues that, under theBoard's decision Spielberg Manufacturing Ca, 112 NLRB1080 (1955), the Board should defer to the resolution ofthese issues which was achieved by the machinery estab-lished by the parties themselves for this purpose. Thecontention is without merit.The initial layoffs were not the subject of an arbitra-tion proceeding but an agreement reached at an earlierstage of the grievance machinery between Respondentand the Union. This agreement had barely been put intoeffect when Respondent breached its provisions and ter-minated Mino and Winkelman a second time. A party toa grievance procedure is in no position to breach anagreement reached in the course of that procedure andthen rely on that procedure as a basis for seeking defer-ral in a Board proceeding.On June 16 there was a hearing by the joint settlementboard on a second grievance filed by the Union relatingto the April 10 discharges. The record is silent as towhen this grievance was formally filed. It should benoted that no arbitration award was made by a neutralfollowing this hearing. The proceeding consisted of dis-cussion before a joint board made up of an equal numberof union and management representatives, followed by atie vote on a motion to find Respondent guilty. In propercases, the Board will defer to resolutions of grievancesmade by joint committees, just as it does to formal arbi-tration awards which comply with Spielberg standards.Denver-Chicago Trucking Co, 132 NLRB 1416 (1961);McLean Trucking Ca, 202 NLRB 710 (1973), reversedon other grounds, Banyard v. NLRB, 505 F.2d 342 (D.C.Cir. 1974). However, before this may occur, there mustin fact be a resolution of the grievance. The contract be-tween the parties establishing the joint settlement boardstates, inter alia, that:The Board shall hear witnesses and examine otherevidence relating to the matter before it. A recordof meetings and decisions rendered shall be kept.The Board shall make written findings of fact andrender a decision which shall be final and bindingon all parties to the dispute.660 CITY SERVICE INSULATION COMPANYThe contract goes on to spell out penalties which may beimposed by the joint settlement board, which includefines and backpay awards. There is no appeal from a de-termination of the joint settlement board so presumablyone who obtains an award may strike or lock out inorder to enforce it.In this case, the joint settlement board did not render adecision, as required by the contract provisions. Upon amotion to find Respondent guilty of a contract violation,the joint board deadlocked and this deadlock has neverbeen broken. There were no written findings of fact insupport of the award and, in the nature of things, therecould not have been since there was no award. The neteffect of the vote by the joint board was to leave thegrievance forever pending and unresolved. This type ofresult is not the kind of grievance resolution which theSpielberg doctrine contemplates, and it should not beused as a basis for deferral of a decision of an unfairlabor practice complaint. Accordingly, I would not deferto either purported contractual adjustment, as requestedby Respondent. See Keller-Crescent Co., 217 NLRB 685(1975).In May 1981, Jack Shenkman and others met with Re-spondent's employees to discuss the Company's difficulteconomic straits. In the course of this discussion, Shenk-man told employees that, if they did not want to drivethe company truck without compensation and did notwant to work at a rate which was 100 feet per hour inexcess of the contractor rate they could quit. He addedthat if something were not done, they would all end uplike Winkelman, who, as found above, was fired for in-sisting on compliance with the terms and conditions ofthe collective-bargaining agreement. This statement byShenkman is a not-too-veiled threat that employeeswould have to work in violation of the contract and, ifthey complained, they would be fired. Such a threat totake reprisal against employees for insisting on compli-ance with the terms and conditions of a collective-bar-gaining agreement violates Section 8(aXl) of the Act.In collecting evidence to support its defense of anunfair labor practice charge, Jack Shenkman calledMotta into his office and began to discuss the allegationsin the pending charge. Neither he nor Beresh made as-surances against reprisals before they asked Motta to signa written statement in support of the Company's position,nor did they tell him that he was free not to make astatement at all if he did not want to do so. All of theseprerequisites to the investigation of employee witnessesin a Board case are required of an employer by theBoard's decision in Johnnie's Poultry Co., 146 NLRB 770(1964). Such precautions were not taken by either com-pany official. Later, Gunsberg, the company attorney,spoke with Motta. He did give Motta the assurances re-quired by Johnnie's Poultry before talking to him and os-tensibly drew up the affidavit which Motta signed aftercomplying with these requirements. Whether Gunsberg'sassurances cured omissions by Shenkman and Beresh donot, under the circumstances of this case, avail Respond-ent anything because, once the affidavit and been pre-pared, Beresh notified Motta that it would be given tohim with his paycheck. No reason other than subtle in-timidation could have prompted this move. The docu-ment could have been handed to Motta on any other oc-casion or simply mailed to him for his examination andsignature. Instead, Beresh chose to let Motta know thathis cooperation with Respondent in the investigation athand was a matter which could affect his livelihood. Themessage conveyed by attaching the prepared documentto Motta's paycheck was that he had better sign it orelse. This message wholly negates the previous effort byRespondent's counsel to follow the Johnnie's Poultryrules and constitutes a threat which violates Section8(a)(1) of the Act. I so find and conclude.Upon the foregoing findings of fact, and upon theentire record herein considered as a whole, I make thefollowing:CONCLUSIONS OF LAW1. Respondent City Service Insulation Company isnow and at all times material herein has been engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Carpenters' District Council, Detroit and Vicinity,United Brotherhood of Carpenters and Joiners of Amer-ica, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. By laying off and later discharging Thomas Minoand David Winkelman because they filed grievances andinsisted that Respondent comply with the terms and con-ditions of a collective-bargaining agreement, Respondentherein violated Section 8(aX3) of the Act.4. By reducing the working hours of Thomas Minoand David Winkelman because they filed grievances andinsisted that Respondent comply with the terms and con-ditions of a collective-bargaining agreement, Respondentherein violated Section 8(aX3) of the Act.5. By the acts and conduct set forth above in Conclu-sions of Law 3 and 4; by threatening employees with dis-charge if they insisted on compliance by Respondentwith the terms and conditions of a collective-bargainingagreement; by interrogating employees and impliedlythreatening them with reprisal if they refused to givestatements concerning matters involved in a pendingunfair labor practice, Respondent herein violated Section8(a)(1) of the Act.6. The aforesaid unfair labor practices have a close, in-timate, and adverse effect on the free flow of commercewithin the meaning of Section 2(2), (6), and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it be re-quired to cease and desist therefrom and to take other af-firmative actions which are designed to effectuate thepurposes and policies of the Act. Since the violations ofthe Act found herein were repeated, pervasive, and dem-onstrate a wholesale disregard by this Respondent of thestatutory rights of its employees, I will recommend tothe Board a so-called broad 8(a)(1) remedy designed tosuppress any and all violations of that section of the Act.Hickmott Foods, 242 NLRB 1357 (1979). The recom-mended Order will provide that Respondent be required661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto make whole Thomas Mino and David Winkelman forany loss of earnings which they may have suffered byreason of the discriminations practiced against them, in-cluding the reduction of their opportunities for earningsin January 1981. Backpay should be computed in accord-ance with the Woolworth formula,10with interest thereonat the adjusted prime rate used by the Internal RevenueService for the computation of tax payments. OlympicMedical Corp., 250 NLRB 146 (1980); Isis Plumbing Ca,138 NLRB 716 (1962). I will also recommend that Re-spondent be required to post the usual notice, advising itsemployees of their rights and of the results in this case.Upon the foregoing findings of fact, and conclusions oflaw, and on the entire record herein considered as awhole, and pursuant to Section 10(c) of the Act, I makethe following recommended:ORDER 11The Respondent, City Service Insulation Company,Southfield, Michigan, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Threatening employees with discharge if they insistthat the Companycomply with the terms and conditionsset forth in their collective-bargaining agreement.(b) Interrogating employees and impliedly threateningthem with reprisal if they refuse to give a statement con-cerning matters involved in a pending unfair labor prac-tice charge.(c) Discouraging membership in and activities onbehalf of Carpenters' District Council, Detroit and Vi-cinity, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, or any other labor organization, byreducing the working hours of employees, laying off ordischarging employees, or otherwise discriminatingagainst them in their hire or tenure.'o F. W. Woolwrth Co, 90 NLRB 289 (1950)." In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefidings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(d) By any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Offer full and immediate reinstatement to ThomasMino and David Winkelman to their former or substan-tially equivalent employment and make them whole forany loss of pay or benefits which they have suffered byreason of the discriminations found herein, in the mannerdescribed above in the section entitled "Remedy."(b) Expunge from its files any reference to the layoffor discharge of Thomas Mino or David Winkelman andnotify them in writing that this has been done and thatevidence of these unlawful layoffs and discharges willnot be used as a basis for future discipline against them.(c) Preserve and, upon request, make available to theBoard or its agents for examination and copying all pay-roll and other records necessary to analyze the amountsof backpay due under the terms of this Order.(d) Post at Respondent's place of business in South-field, Michigan, copies of the attached notice marked"Appendix.""I Copies of said notice, on forms providedby the Regional Director for Region 7, shall be postedimmediately upon receipt thereof and shall be maintainedby Respondent for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that, insofar as the amendedcomplaint alleges matters which have not been foundherein to be violations of the Act, said allegations arehereby dismissed.I' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeais Enforcing anOrder of the National Labor Relations Board."662